           Case 1:16-cv-04240-AJN Document 147 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/11/2020


 Nicole Lawtone-Bowles, et al.,

                        Plaintiffs,
                                                                    16-cv-4240 (AJN)
                –v–
                                                                    18-cv-4338 (AJN)
 City of New York,
                                                                         ORDER
                        Defendant.




 James Bookman, et al.,

                        Plaintiffs,

                –v–

 City of New York,

                        Defendant.




ALISON J. NATHAN, District Judge:

       The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward. The

Clerk’s Office also schedules up to four cases for each week as “trial ready.” These cases may

proceed if both the primary and backup cases for one of the days during the week do not go

forward.
         Case 1:16-cv-04240-AJN Document 147 Filed 12/11/20 Page 2 of 2




       On October 27, the parties informed the Court that they wished to proceed to trial during

the week of March 8, 2021. See Dkt. No. 140. The Court accordingly requested a jury trial for

that date. The Clerk’s Office has now notified the Court that this case has been placed on the

trial-ready list for the week of March 8, 2021. The case must be trial-ready for that date. This

means that the case may proceed during the week of March 8, 2021, if all of the scheduled cases

for any day during that week do not go forward. If the case cannot proceed during the week of

March 8, 2021, the Court will seek another jury trial date for as soon as possible thereafter. As

soon as the Court confirms that the matter will proceed during the week of March 8, 2021, it will

inform the parties of date during that week that the trial will commence.

       The Court previously entered a schedule for the submission of joint pretrial materials,

which are due January 13, 2021. See Dkt. No 146. A final pretrial conference is scheduled for

February 26, 2021, at 11:00 a.m. See Dkt. No. 132.

       SO ORDERED.


    Dated: December 11, 2020
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
